EXHIBIT 10.6

ICAGEN, INC.

Summary of Director Compensation

Compensation of our Directors

Icagen, Inc. (the “Company”) reimburses non-employee directors for out-of-pocket
expenses they incur in attending Board and committee meetings and pays each
non-employee director an annual retainer fee. The Chairmen of the Company’s
Audit, Compensation and Nominating/Corporate Governance Committees receive an
additional annual retainer. For 2008, the annual retainer fee for all
non-employee directors was $25,000, and the annual retainer for the Chairmen of
the Audit, Compensation and Nominating/Corporate Governance Committee was
$10,000, $3,000, and $3,000, respectively. On March 5, 2009, the Company’s Board
of Directors, upon recommendation of the Compensation Committee, approved a 50%
reduction in annual retainer fees from their 2008 levels. Accordingly, the
annual retainer fees for 2009 for all non-employee directors will be $12,500 and
the annual retainer fee for the Chairmen of the Audit, Compensation and
Nominating/Corporate Governance Committees will be $5,000, $1,500 and $1,500,
respectively.

The Company also pays each non-employee director $1,000 for attendance at each
Board meeting in which he or she participates in person or $500 if attendance is
by telephone. Each non-employee director also receives $1,000 for each meeting
of a committee of the Board that is held on a day other than the day of any
meeting of the full Board of Directors if he or she participates in person, or
$500 if attendance is by telephone. Directors who are also the Company’s
employees do not receive any compensation in their capacities as directors.

Upon the commencement of service on the Board by any non-employee director, the
Company grants to such person a non-statutory stock option to purchase the
number of shares of the Company’s common stock equal to the product of
(i) 10,000 shares of the Company’s common stock divided by 12 and (ii) the
number of full calendar months between the date of commencement of service and
the month in which the Company’s next annual meeting of stockholders is
scheduled to occur. Each of the Company’s non-employee directors is also
automatically granted a non-statutory stock option to purchase 10,000 shares of
the Company’s common stock every year on the first business day after the
Company’s Annual Meeting of Stockholders. In addition, the Company’s Chairman of
the Board of Directors receives a non-statutory stock option to purchase 20,000
additional shares of the Company’s common stock every year on the first business
day after the Company’s Annual Meeting of Stockholders. All of these options are
fully vested on the date of grant and have exercise prices equal to the closing
price of the Company’s common stock on the date of grant.

To compensate non-employee directors for the reduction in annual retainer fees
discussed above, on March 5, 2009, the Board of Directors, upon recommendation
of the Compensation Committee, granted each of the Company’s non-employee
directors a number of restricted stock units, or RSUs, equal to (i) the dollar
amount by which the annual retainer fee for 2008 was reduced, taking into
account fees received by such director for service as a chairman of a committee
of the Board, divided by (ii) $0.47, the closing price of the Company’s common
stock on that date. Each RSU represents the right to receive in the future one
share of the Company’s common stock, subject to the terms and conditions of the
applicable restricted stock unit agreement. These RSUs will vest in full on
December 31, 2009. If a director ceases to serve as a member of the Company’s
Board of Directors for any reason prior to that date, all RSUs will
automatically terminate and be forfeited as of the date such person ceases to
serve as a member of the Board. In addition, upon the occurrence of a change of
control of Icagen, each RSU will immediately become fully vested.

At a meeting of the Board on March 5, 2009, Dr. Gillings elected to decline the
RSU grant described above as well as all annual retainer fees that he would
otherwise be entitled to for the remainder of 2009 as compensation for his Board
service.

The Compensation Committee and the Board of Directors of the Company
periodically reevaluate compensation of the Company’s non-employee directors and
may modify such compensation as they deem appropriate.